Citation Nr: 0315169	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  97-19 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
fracture of the collarbone (clavicle).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral hearing loss.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
rash on the fingers.

(The issues of entitlement to service connection for 
bilateral hearing loss and entitlement to a higher initial 
evaluation for post-traumatic stress disorder (PTSD), 
evaluated as 10 percent disabling from May 3, 1996 to January 
26, 1999, will be the subjects of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from April 1969 to November 
1970.  These claims come before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  By a May 1996 rating decision, the 
RO denied claims of entitlement to service connection for a 
broken left clavicle, a rash on the fingers, and hearing 
loss, and a December 1996 rating decision continued those 
denials.  In December 1996, the veteran disagreed with those 
determinations.  A statement of the case (SOC) was issued as 
to all four issues in January 1997.  The veteran submitted a 
substantive appeal in June 1997.  The Board remanded the 
claims in March 2000.   

By a remand issued in February 2001, the Board determined 
that the veteran's June 1997 substantive appeal was not 
timely as to the claims of entitlement to service connection 
for residuals of a broken clavicle, bilateral hearing loss, 
and a rash on the fingers, and directed the RO to advise the 
veteran of the requirements for reopening a claim based on 
new and material evidence.  By a January 2002 rating 
decision, the RO determined that the veteran had not 
submitted new and material evidence to reopen the previous 
denials of the claims of entitlement to service connection 
for a broken clavicle, bilateral hearing loss, and a rash on 
the fingers.  Those claims return to the Board for appellate 
review.  

In his June 1997 substantive appeal, the veteran requested a 
Travel Board hearing.  He failed to report for a Travel Board 
hearing scheduled in July 1998.  In August 1999, the 
veteran's representative indicated that the veteran had no 
knowledge of the hearing, noting that the veteran was a truck 
driver and was always on the road.  The claims file included 
no documentation of notice of the hearing to the veteran, and 
the Board determined that the veteran should be afforded 
another opportunity for a hearing before the Board.  By a 
written statement submitted in May 2000, the veteran 
requested a Central Office hearing before the Board.  
However, by a statement submitted in October 2000, the 
veteran indicated he could not attend a Central Office Board 
hearing.  The veteran has withdrawn his request for a hearing 
before the Board, and appellate review may proceed.  
38 C.F.R. § 20.702(e) (2002).

Pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)), the 
Board is undertaking additional development on the claims of 
entitlement to service connection for bilateral hearing loss 
and for a higher initial evaluation for PTSD, evaluated as 10 
percent disabling from May 3, 1996 to January 26, 1999.  When 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 20.903).)  After giving the notice and reviewing the 
response to the notice, the Board will prepare a separate 
decision addressing these issues.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claims, and all 
evidence necessary for an equitable disposition of the claims 
addressed in this decision has been obtained.

2.  Claims of entitlement to service connection for a 
fracture of the clavicle, a bilateral hearing loss, and a 
rash on the fingers were denied by a rating decision issued 
to the veteran in May 1996, and that decision became final, 
as the veteran did not submit a timely substantive appeal.

3.  The evidence associated with the record since the May 
1996 rating decision bears directly and substantially on the 
specific matters under consideration in the claims for 
service connection for residuals of a fracture of the 
clavicle and for a bilateral hearing loss, and the new 
evidence is neither cumulative nor redundant, and must be 
considered in order to fairly decide the merits of the 
claims.  

4.  The evidence establishes that the veteran reported, to a 
physician who has treated him since his service discharge, 
that he sustained a fracture of the left clavicle in service, 
and there is no evidence to the contrary.  

5.  The evidence associated with the record since the May 
1996 rating decision which denied entitlement to service 
connection for a rash on the fingers is cumulative and 
redundant and is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection.


CONCLUSIONS OF LAW

1.  The May 1996 rating decision which denied service 
connection for residuals of a fracture of the clavicle, for 
bilateral hearing loss, and for a rash on the fingers, is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2002).

2.  New and material evidence to reopen the claims for 
service connection for residuals of a fracture of the 
clavicle and for bilateral hearing loss has been submitted.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.156, 3.159 (2002).

3.  Resolving reasonable doubt in the veteran's favor, a 
fracture of the left clavicle was incurred in service.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.306 (2002).  

4.  New and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for a 
rash on the fingers, and that claim is not reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.156, 3.159 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in essence, that he had submitted new 
and material evidence to reopen the claims of entitlement to 
service connection for residuals of a fracture of the 
clavicle, for bilateral hearing loss, and for a rash on the 
fingers.  

Duty to assist and notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
removes the requirement that a veteran present a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date, and 
thus applies to the claim before the Board on appeal.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C.A. § 5107, was intended to have retroactive effect).  
The VCAA provides that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, requires the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured.  38 
U.S.C.A. § 5103A(f) (West 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date (with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), that apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001).  See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

VA must notify the veteran of evidence and information 
necessary to substantiate his or her claim and inform the 
veteran whether the veteran or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The veteran was advised, by discussion in the February 2001 
Board decision, that new and material evidence was required 
to reopen claims for service connection for residuals of a 
fracture of the clavicle, for bilateral hearing loss, and for 
a rash on the fingers because the May 1996 rating decision 
which denied those claims was final before the veteran 
submitted his June 1997 substantive appeal.  The January 2002 
rating decision and January 2002 supplemental statement of 
the case (SSOC) also informed the veteran specifically of the 
definition of new and material evidence and the definition 
provided by the Court of Appeals for Veterans Claims (Court).  
The February 2001 Board remand also advised the veteran that 
he was being offered the opportunity to submit or identify 
medical or other evidence that might be new and material to 
reopen his claim.   

A March 2001 letter from the RO to the veteran specifically 
advised him of the enactment of the VCAA and of the 
provisions of that enactment.  In addition, a March 2001 
letter from the RO informed the veteran of the evidence 
required to establish service connection, and the veteran was 
advised of his responsibility to identify evidence and VA's 
responsibility to obtain identified evidence.  

After this letter was provided to the veteran, he identified 
additional providers of medical care, and the RO contacted 
those providers to obtain records.  Social Security 
Administration (SSA) records were also obtained, as directed 
by the Board in its Remand.  The veteran has been informed of 
the enactment of the VCAA, has been provided the opportunity 
to identify any additional relevant evidence, and voluminous 
VA clinical records and SSA records have been obtained.  The 
veteran has not identified any other relevant medical 
evidence. 

The duties to inform the veteran that submission of new and 
material evidence was required, and to advise the veteran as 
to what evidence might be new and material, and to obtain 
evidence identified to reopen the claims, have been met.  Any 
duty to assist or notify the veteran regarding a request to 
reopen a claim, including as specified in the VCAA, has been 
met in this case.  

Applicable laws and regulations

Although the veteran's claims for service connection for 
residuals of a fracture of the clavicle, for bilateral 
hearing loss, and for a rash on the hands were denied in May 
1996, the veteran may reopen the claims, if he submits new 
and material evidence.  38 U.S.C.A. § 5108; Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  The veteran contends, in 
essence, that he has submitted such evidence.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  No 
other standard than that articulated in the regulation 
applies to the determination in this case.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The applicable regulation, 38 C.F.R. § 3.156, as in effect 
prior to August 2001, does not identify the qualities 
evidence must have to be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  Evidence submitted 


since the prior final denial, however, should "contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, supra, at 1363.  When determining whether 
a claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510 (1992).  

The Board also notes that Hodge and later cases regarding 
requests to reopen claims set forth a three-step analysis to 
be applied in determining whether evidence was new and 
material.  The second step of that analysis required VA to 
determine whether the claim is well-grounded under 38 
U.S.C.A. § 5107(a).  As previously noted, however, the VCAA 
amended certain provisions of the laws governing veterans' 
benefits in November 2000 so that a veteran is no longer 
required to submit a well-grounded claim.  Therefore, the 
portion of the analysis in Hodge regarding determination of 
whether the new and material evidence establishes a well-
grounded claim has not been applied by the Board.  The Board 
notes that the RO correctly applied the analysis for new and 
material evidence under the VCAA, without requiring the 
veteran to show that the new evidence was sufficient to well-
ground the claims, and the veteran was so advised in the RO's 
March 2001 letter.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).



1.  Request to reopen claim for service connection for 
residuals, clavicle fracture

The evidence of record at the time of the May 1996 rating 
decision did not include the veteran's service medical 
records.  Therefore, when the veteran's service medical 
records were obtained, in September 1996, the RO reviewed all 
the evidence of record again prior to issuing the December 
1996 rating decision.  The RO determined that there was no 
notation regarding a fracture of the collarbone (clavicle) in 
service.  The June 1970 separation examination noted that the 
musculoskeletal examination was normal.  

A Department of Transportation examination conducted in July 
1989 described the veteran's thorax as normal.  No 
musculoskeletal abnormality was noted.  Private clinical 
notes obtained from R.C. McL., MD, noted a history of 
fracture of the left clavicle in Vietnam, for which the 
veteran had no treatment.  Although the note is undated, it 
appears on the same page as other notes dated in 1995.  

VA examination conducted in June 1996 disclosed no complaints 
of residuals of a clavicle fracture, and the musculoskeletal 
system was described as normal.  The report contains no 
notation that the veteran complained of any residuals 
associated with the clavicle.

In the December 1996 rating decision, the RO concluded that 
the veteran's claim of entitlement to service connection for 
residuals of a fracture of the clavicle was not well-
grounded, as there was no evidence of injury to the clavicle 
in the service medical records, and there was no evidence of 
current residuals of fracture of the clavicle.

VA clinical records obtained since the May 1996 and December 
1996 rating decisions include the discharge summary of VA 
hospitalization in January 1999 through February 1999, and 
records of outpatient treatment dated in March 2000.  The 
January 1999 admission history and physical includes a 
notation that the veteran has a slight deformity of the left 
clavicle secondary to an old fracture.  The March 2000 
clinical records include a notation that the veteran's left 
clavicle is "obviously deformed secondary to a prior 
injury."  The March 2000 notes also reflect that the veteran 
complained of some pain at the site of that injury.  

This evidence bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant of evidence previously submitted, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).  
New and material evidence has been submitted, and the Board 
finds that the claim must be reopened.

Once a claim is reopened, VA must determine whether all 
duties to develop the claim have been met and whether the 
evidence of record is sufficient to allow review on the 
record.  In this case, the Board notes that the veteran's 
service medical records do not reference a left clavicle 
fracture, but it is also clear that the veteran's service 
medical records are not complete.  The veteran asserts that 
the clavicle injury occurred in October 1970.  The service 
medical records reflect that the veteran was determined not 
to be medically fit to fly for a period in October 1970, but 
do not reflect the diagnosis or disorder associated with that 
finding.  Thus, the Board finds that the lack of reference to 
the injury in the service medical records is not controlling.

The clinical records of a physician who treated the veteran 
for many years, beginning proximate to his service, reflect 
that the veteran provided a history of a fracture of the left 
clavicle in service.  The current VA clinical records reflect 
that there are objective findings of abnormality, deformity, 
of the left clavicle, and complaints of pain.  The VA 
clinical records do not clearly associate the noted left 
clavicle fracture with the veteran's service.  However, there 
are no clinical records associated with the claims file which 
reflect that a fracture of the left clavicle was sustained 
post-service.  

Resolving reasonable doubt in the veteran's favor, the Board 
finds that the evidence is in equipoise to warrant a grant of 
service connection for residuals of a fracture of the left 
clavicle.  38 U.S.C.A. § 5107(b).

2.	Request to reopen claim for service connection for a 
hearing loss

The evidence of record at the time of the May 1996 rating 
decision did not include the veteran's service medical 
records.  Therefore, when the veteran's service medical 
records were obtained, in September 1996, the RO reviewed all 
the evidence of record again prior to issuing the December 
1996 rating decision.  The RO determined that there was no 
notation regarding hearing loss or complaints of ear trouble 
or injury in service.  The June 1970 separation examination 
noted that the veteran's hearing acuity on the whisper test 
was 15/15 in each ear.   

A Department of Transportation examination conducted in July 
1989 described the veteran's hearing as 15/15 in each ear.  
Private clinical notes obtained from R.C. McL., MD, include 
no notation regarding hearing loss or complaints of 
difficulty hearing, to the extent that the Board is able to 
review those notes, which are somewhat difficult to read.    

VA examination conducted in June 1996 disclosed no complaints 
of hearing loss or ear injury in service.  

In the December 1996 rating decision, the RO concluded that 
the veteran's claim of entitlement to service connection for 
a bilateral hearing loss was not well-grounded, as there was 
no evidence of hearing loss in service.  

VA clinical records obtained since the May 1996 and December 
1996 rating decisions include the discharge summary and 
records of VA hospitalization in January 1999 through 
February 1999.  The record of admission history in January 
1999 reflects that the veteran complained of impaired 
hearing, but was able to hear spoken voice.  

The VA clinical records reflect that the veteran complains of 
hearing impairment currently, although he is able to hear 
spoken voice, and the clinical records reflect that there may 
be some objective impairment of hearing acuity.  The Board 
also notes that, since the prior rating decision, the veteran 
has raised contentions that he flew as a member of a 
helicopter crew, and the service medical records substantiate 
that contention.  As the veteran was tested only by the 
whisper test at the time of his service separation, which is 
a spoken (whispered) voice test, the Board concludes that the 
service medical records do not establish that the veteran had 
no changes in his hearing during service.  

Under the circumstances of this case, the new and current 
evidence, including the veteran's complaints of hearing 
impairment and clinical evidence that there is a hearing 
impairment, is new and material to warrant reopening the 
claim, since the Board has determined that the veteran's 
service medical records are not complete, and no audiometric 
test was conducted which would establish that the veteran's 
hearing was unchanged at service separation.  The request to 
reopen the claim is granted.

Once a claim is reopened, VA must determine whether all 
duties to develop the claim have been met and whether the 
evidence of record is sufficient to allow review on the 
record.  In this case, there is no current audiometric 
examination of record, and there is no medical opinion as to 
whether a current hearing loss might be related to the 
veteran's hearing loss, if a hearing loss is present.  In 
this case, further development of the evidence is required 
under the VCAA, because a medical examination and opinion are 
required to determine whether the veteran has a current 
bilateral hearing loss, and, if so, what the likelihood is 
that such hearing loss is related to his service.  The 
development of the reopened claim will be addressed in a 
separate decision.

3.  Request to reopen claim for service connection for a rash 
on the fingers

The evidence of record at the time of the May 1996 rating 
decision did not include the veteran's service medical 
records.  Therefore, when the veteran's service medical 
records were obtained, in September 1996, the RO reviewed all 
the evidence of record again prior to issuing the December 
1996 rating decision.  The RO determined that the service 
medical records  disclosed treatment of an acute skin 
disorder of the hands, but that the disorder was acute and 
transitory, and there was no notation that the skin condition 
was present at the time of separation examination in June 
1970 or at service separation.    

A Department of Transportation examination conducted in July 
1989 includes no notation of any skin disorder.  Private 
clinical notes obtained from R.C. McL., MD, include no 
notation regarding a complaint of, diagnosis of, or treatment 
of a skin disorder, to the extent that the Board is able to 
review those notes, which are somewhat difficult to read.    

VA examination conducted in June 1996 disclosed no complaints 
of a skin disorder or diagnosis of a skin disorder.  The 
examiner described the veteran's skin as normal.  

In the December 1996 rating decision, the RO concluded that 
the veteran's claim of entitlement to service connection for 
a skin disorder was not well-grounded, as there was no 
evidence of a chronic skin disorder in service, and no 
evidence that the veteran had a current skin disorder.  

VA clinical records obtained since the May 1996 and December 
1996 rating decisions include the discharge summary and 
records of VA hospitalization in January 1999 through 
February 1999.  The VA admission history in January 1999 
reflects that the only skin abnormality noted was a small 
bruise on the scalp.  Records of VA outpatient treatment in 
1999, 2000, and 2001, including records pertaining to the 
veteran's frequent psychiatric treatment, disclose no 
complaints of a skin problem.  These records are devoid of 
any reference to skin complaints, hand complaints, or 
diagnosis of a skin disorder.  

Records obtained from SSA, including a residual functional 
capacity examination, disclose no complaints of a skin 
disorder, or a problem with the skin on the hands, or any 
functional capacity impairment due to a skin or hand 
disorder.  The veteran stated, on his May 1996 claim, that he 
was seeking service connection for a rash on the fingers.  
However, he has not provided any additional information about 
the disorder or how or when it was manifested, or how it is 
currently manifested, since that time, despite notice to him 
that an award of service connection requires evidence of 
current disability.

The service medical records confirm that the veteran 
manifested a skin disorder on the skin of the hands during 
service.  However, the Board is unable to find any statement 
by the veteran that indicates he has current residuals or 
complaints of a skin disorder of the hands.  The Board is 
unable to find any post-service VA or private clinical record 
reflecting a subjective complaint or objective finding of a 
skin disorder of the hands.  

The Board notes here that the fact that a disorder was 
manifested in service does not in and of itself constitute a 
disability for which service connection may be granted, in 
the absence of a diagnosed or identifiable manifestation of 
the same disorder following submission of a claim for service 
connection for the disorder.  See, e.g., Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Congress has limited 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. § 1110.  "In the absence of proof of a present 
disability there can be no valid claim."  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The evidence of record since 1996 is entirely devoid of any 
reference to the skin of the veteran's hands, and is entirely 
devoid of assignment of any diagnosis of a disorder of the 
skin.  The evidence of record since the May 1996 and December 
1996 rating decisions is cumulative and redundant, in that 
there is no post-service evidence of a skin disorder of the 
hands.  Since there is no additional evidence which is 
relevant to a disorder of the skin of the hands, the 
additional evidence does not contribute to a more complete 
picture of the circumstances surrounding the veteran's claim 
of entitlement to service connection for a rash on the 
fingers, and this additional evidence is, therefore, not 
material.  See Hodge, supra, at 1363.  

The record is devoid of any subjective statement or objective 
finding indicating a disorder of the skin or hands during the 
pendency of this appeal.  In the absence of any evidence 
since 1996 relevant to a claim for service connection for a 
skin disorder of the hands, there is no new and material 
evidence to reopen the May 1996 denial of the claim.  See 38 
C.F.R. § 3.156(a).  The appeal must be denied.


ORDER

The request to reopen a claim of entitlement to service 
connection for a fracture of the left clavicle is granted, 
and service connection for a fracture of the left clavicle is 
granted.  

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a bilateral 
hearing loss; the appeal is granted to this extent only.

The appeal to reopen a claim of entitlement to service 
connection for a rash on the fingers is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

